t c memo united_states tax_court alfred p duffy petitioner v commissioner of internal revenue respondent docket no filed date alfred p duffy pro_se judith wilkie for respondent memorandum findings_of_fact and opinion armen special_trial_judge this case was assigned pursuant to the provisions of sec_7443a and rule sec_180 sec_181 and sec_182 unless otherwise indicated all section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure respondent determined a deficiency in petitioner's federal_income_tax for the taxable_year in the amount of dollar_figure the deficiency includes the 10-percent additional tax imposed by sec_72 on early distributions from qualified_retirement_plans after a concession by petitioner the issues for decision are as follows whether petitioner received unreported wages in the amount of dollar_figure and whether petitioner is liable for the additional tax imposed by sec_72 findings_of_fact some of the facts have been stipulated and they are so found petitioner resided in the state of new york at the time that his petition was filed with the court petitioner's employment in date petitioner signed a 5-year contract with the poughkeepsie city school district the school district to serve as assistant superintendent in date petitioner wa sec_2 in the notice_of_deficiency respondent determined that petitioner failed to report a distribution from american capital trust co in the amount of dollar_figure petitioner did not raise this issue in his pleadings nor did he address it at trial accordingly this issue is deemed to be conceded by petitioner rule sec_34 sec_142 - nextrecord - suspended with pay based on allegations that he had mishandled the school district's funds during the academic year in date the internal claims auditor of the school district the auditor determined that petitioner had received travel advances in excess of actual expenditures_for the academic year thereafter and pursuant to new york state law the school district began to withhold on a biweekly basis the entire amount of petitioner's net wages in an effort to recoup the excess travel advances thus from late september through the end of the year petitioner did not receive any paychecks from the school district pursuant to his employment contract with the school district petitioner was entitled to receive wages in in the amount of dollar_figure the school district however withheld from that amount a total of dollar_figure from the beginning of his dispute with the school district petitioner maintained that the money advanced to him represented reimbursement for legitimate travel_expenses incurred by him in although the record is not clear on this matter it would appear that petitioner had worked for the school district before signing the 5-year contract in date new york gen mun law sec 77-b provides as follows where an employee fails to return an excess advance the municipality shall deduct the amount of such unreturned excess advance from the salary or other money owed the employee by the municipality - nextrecord - connection with his official duties accordingly in late september or early date petitioner commenced a court_proceeding the court_proceeding against the school district in the supreme court of dutchess county new york the trial_court in the court_proceeding petitioner sought the return of net wages already withheld and to enjoin the school district from withholding net wages in the future in date the trial_court dismissed the court_proceeding petitioner then appealed to the appellate division of the supreme court of new york the appellate division in date the appellate division affirmed the trial_court petitioner did not pursue any further appeal petitioner's annuity_contract petitioner maintained an annuity_contract described in sec_403 with american capital trust co the american capital_account on or about date petitioner requested a distribution of the entire amount in his account with american capital because of financial hardship on or about date petitioner received a distribution in the amount of dollar_figure from his american capital_account petitioner wa sec_44 years old at the time that he received the distribution petitioner's income_tax return - nextrecord - petitioner filed a federal_income_tax return form_1040 for on his return petitioner computed his tax_liability using the cash_receipts_and_disbursements_method of accounting petitioner received a form_w-2 from the school district disclosing the payment of wages in in the amount of dollar_figure petitioner did not attach such form to his return rather he attached form_4852 substitute for form_w-2 on such form as well as on the return itself petitioner reported wages in the amount of dollar_figure ie dollar_figure less net wages withheld in the amount of dollar_figure petitioner did not report the distribution from his american capital_account on his return for respondent's notice_of_deficiency in the notice_of_deficiency respondent determined that petitioner failed to report wages in the amount of dollar_figure respondent also determined that the distribution from petitioner's american capital_account was includable in petitioner's gross_income as a corollary respondent determined that petitioner was liable for the 10-percent additional tax imposed by sec_72 opinion the issues for decision are whether petitioner failed to report wages in the amount of dollar_figure and whether petitioner i sec_5 see supra note regarding petitioner's concession related to this distribution - nextrecord - liable for the 10-percent additional tax under sec_72 we first consider whether petitioner received unreported wages issue unreported wages for a taxpayer who uses the cash_receipts_and_disbursements_method of accounting an item is includable in gross_income in the year in which the item is actually or constructively received sec_451 sec_1_451-1 income_tax regs thus income although not actually reduced to a taxpayer's possession is constructively received by him in the taxable_year during which it is credited to his account set apart for him or otherwise made available so that he may draw upon it at any time however income is not constructively received if the taxpayer's control of its receipt is subject_to substantial limitations or restrictions sec_1 a income_tax regs respondent does not contend that petitioner actually received the net wages withheld by the school district in rather respondent contends that petitioner constructively received such amount specifically respondent argues that petitioner incurred a debt as a result of the auditor's determination that petitioner received excess travel advances and that such debt was discharged through the withholding of net wages from this respondent concludes that petitioner constructively received the net wages withheld by the school district in we disagree with respondent the record demonstrates that from the time of the auditor's determination in date petitioner has continuously and vigorously denied that he was - nextrecord - liable for excess travel advances specifically petitioner commenced an action in the trial_court and following the dismissal of the action in date he appealed to the appellate division the appellate division ultimately affirmed the trial_court but not until date thus petitioner's dispute with the school district was not resolved in the taxable_year in issue because there existed a genuine dispute between petitioner and the school district in regarding petitioner's liability for excess travel advances it cannot be said that in petitioner constructively received the net wages withheld by the school district during that year cf 40_bta_1263 respondent cites 69_tc_675 kuntz v commissioner tcmemo_1992_650 and kasey v commissioner tcmemo_1976_266 in support of her position as discussed below respondent's reliance on these cases is misplaced in tucker v commissioner supra the taxpayer was a teacher who engaged in an illegal strike against a school district the school district acting pursuant to a state law that imposed a monetary penalty on persons participating in illegal strikes withheld the penalty from the taxpayer's wages we held that the withholding of the penalty resulted in income to the taxpayer we based our holding on the fact that the taxpayer incurred a - nextrecord - debt when she participated in the strike and that the penalty withheld from her wages extinguished such debt we think that petitioner's circumstances are different from those of the taxpayer in tucker v commissioner supra in the latter case the taxpayer did not dispute the fact that she had violated state law and incurred a debt as a result of such violation nor did the taxpayer dispute the fact that the withholding of the penalty from her wages satisfied such debt in the present case however petitioner vigorously disputed the auditor's determination that he was liable to the school district for excess advances and the parties' dispute was not resolved by the new york courts by the end of similarly respondent's reliance on kuntz v commissioner supra and kasey v commissioner supra is also misplaced in those cases we held that the taxpayers constructively received income to which they were entitled but which was garnished and remitted to judgment creditors in neither case is there any indication that the taxpayers disputed their liability thus these cases are also distinguishable from the present one in view of the foregoing we hold that petitioner is not taxable in on the net wages withheld by the school district during that year because is the only year before us we need not and do not decide whether the net wages are taxable in some other year issue sec_72 - nextrecord - we turn next to respondent's determination that petitioner is liable for the 10-percent additional tax imposed by sec_72 sec_72 provides for a 10-percent additional tax on early distributions from qualified_retirement_plans paragraph which imposes the tax provides in relevant part as follows imposition of additional tax --if any taxpayer receives any amount from a qualified_retirement_plan as defined in sec_4974 the taxpayer's tax under this chapter for the taxable_year in which such amount is received shall be increased by an amount equal to percent of the portion of such amount which is includible in gross_income as relevant herein sec_4974 defines a qualified_employer_plan as an annuity_contract described in sec_403 sec_4974 the 10-percent additional tax does not apply to certain distributions sec_72 for example sec_72 provides that the 10-percent additional tax does not apply to distributions that are made on or after the date on which the taxpayer attains age made to a beneficiary or to the estate of the taxpayer on or after the death of the taxpayer attributable to the taxpayer's being disabled or made to a taxpayer after separation_from_service after attainment of age sec_72 ii iii and v because none of the exceptions of sec_72 applies to relieve petitioner of the additional tax we sustain respondent's determination that petitioner is liable for such tax conclusion - nextrecord - to reflect our disposition of the disputed issues as well as petitioner's concession decision will be entered under rule
